 MORTON L. CHAIT PLUMBING CORP.Morton L. Chait Plumbing Corp. and Local Union No.1 of the United Association of Journeymen and Ap-prentices of the Plumbing and Pipe Fitting Industryof the United States and Canada. Case 29-CA-6265November 8, 1978DECISION AND ORDERBy MEMBERS JENKINS, MURPHY. AND TRUESDALEUpon a charge filed on March 13, 1978,' by LocalUnion No. I of the United Association of Journey-men and Apprentices of the Plumbing and Pipe Fit-ting Industry of the United States and Canada,herein called the Union, and duly served on MortonL. Chait Plumbing Corp., herein called Respondent,the General Counsel of the National Labor RelationsBoard, by the Regional Director for Region 29, is-sued a complaint and notice of hearing on April 28against Respondent, alleging that Respondent hadengaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning of Sec-tion 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearing be-fore an Administrative Law Judge were duly servedon the parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that Respondent has rec-ognized the Union as the collective-bargaining repre-sentative of its employees in an appropriate unit; thatpursuant to a collective-bargaining agreement be-tween Respondent and the Union, which was enteredinto on December 6, 1976, and bears an expirationdate of August 3, 1978, Respondent has agreed tokeep its labor payrolls, job and time books, and com-pensation books available for joint inspection by rep-resentatives of the Union, the Contracting PlumbersAssociation of Brooklyn and Queens, Inc., hereincalled the Association, and the accountant of thePlumbers Industry Board, herein called the accoun-tant; that on or about November 4 and 10 and De-cember 23, 1977, the Union requested Respondent'spermission to have the accountant conduct an auditof Respondent's above-described books and records,as provided in the aforesaid collective-bargainingagreement; and that since the first request by theUnion, Respondent has refused and continues to re-fuse to permit an audit by the Union, the Associa-tion, and the accountant of such books and records.By such refusal, the complaint alleges, RespondentI All dates herein are in 1978 unless other'ise indicatedhas violated Section 8(a)(5) and (I) of the Act. Re-spondent failed to file an answer to the complaint.On August I, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment, with exhibits attached. Subsequently. onAugust 7. the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentthereafter failed to file a response to the Notice ToShow Cause, and therefore the allegations in the Mo-tion for Summary Judgment stand uncontroverted.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions. Series 8, as amended, provides:The respondent shall, within 10 days from theservice of the complaint, file an answer thereto.The respondent shall specifically admit, deny, orexplain each of the facts alleged in the com-plaint, unless the respondent is without knowl-edge, in which case the respondent shall so state,such statement operating as a denial. All allega-tions in the complaint, if no answer is filed, orany allegation in the complaint not specificallydenied or explained in an answer filed, unlessthe respondent shall state in the answer that heis without knowledge, shall be deemed to be ad-mitted to be true and shall be so found by theBoard, unless good cause to the contrary isshown.The complaint and notice of hearing issued onApril 28, and served personally on Morton L. Chait.an officer and agent of Respondent, specificallystates that unless an answer to the complaint is filedwithin 10 days of service thereof, "all the allegationsin the Complaint shall be deemed to be admitted by[Respondent] to be true and may be so found by theBoard." According to the uncontroverted allegationsof the Motion for Summary Judgment, commencingon or about May 8 Respondent repeatedly ignoredrequests from counsel for the General Counsel to an-swer the complaint. On June 29, counsel for the Gen-eral Counsel notified Respondent's officer and agent.Morton L. Chait, that an answer to the complaintwas overdue and advised that if an answer was notimmediately forthcoming, a Motion for Summary223 DECISIONS OF NATIONAL LABOR RELATIONS BOARDJudgment would be filed. Hie also informed Chairthat if no answer were filed, all the allegations in thecomplaint could be deemed to be admitted to betrue. By August 1, no answer had been filed, and,accordingly, counsel for the General Counsel soughtsummary judgment herein.On August 7, the Board, as noted, ordered the pro-ceeding herein transferred to it and gave notice thatRespondent show cause on or before August 21 whythe General Counsel's Motion for Summary Judg-ment should not be granted. To date, Respondenthas failed to file a response to the Notice To ShowCause or an answer to the complaint.Under the rule set forth above, no good cause hav-ing been shown for Respondent's failure to answer,the allegations of the complaint are deemed admittedand are found to be true. Accordingly, we grant theMotion for Summary Judgment.FINDINGS OF FACT1. iHE BUSINESS OF RESPONDEN1Respondent Morton L. Chait Plumbing Corp. is,and has been at all times material herein, a corpora-tion with its principal office and place of business at5518 Church Avenue, Brooklyn, New York, and var-ious other places of business, including 195 LocustWood Boulevard, Elmont, New York, where it is,and has been at all times material herein, continuous-ly engaged in the construction industry, performingplumbing and related services.During the past year, which is a representative pe-riod, Respondent, in the course and conduct of itsbusiness operations, performed plumbing and relatedservices valued in excess of $50,000 of which servicesvalued in excess of $50,000 were performed for NewYork City, the Board of Education, and for otherenterprises located within the State of New York.each of which enterprises purchased and caused tobe transported and delivered to their places of busi-ness goods and materials valued in excess of $50,000of which goods and materials valued in excess of$50,000 were transported and delivered to theirplaces of business in interstate commerce directlyfrom States of the United States other than the Statein which said places of business are located.During the same representative period, Respon-dent, in the course and conduct of its business opera-tions, purchased pipes, plumbing supplies, and othergoods and materials valued in excess of $50,000 ofwhich goods and materials valued in excess of$50,000 were shipped and delivered to its places ofbusiness in interstate commerce directly from Statesof the United States other than the State in which itis located.We find, on the basis of the foregoing, that Re-spondent is and has been at all times material hereinan employer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act and that it willeffectuate the policies of the Act to assert jurisdictionherein.II 1111 I.ABOR OR(iANIZA1 ION INV)OI VXli)Local Union No. I of the United Association ofJourneymen and Apprentices of the Plumbing andPipe Fitting Industry of the United States and Can-ada is, and at all times material herein has been, alabor organization within the meaning of Section2(5) of the Act.111 li 1H- NFAIR LABOR PRA(C'ICESA. The UnitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All journeymen plumbers, apprentice plumbersand plumber trainees employed by Respondentin new building construction or major alterationof private, New York City, New York State, orFederal work exclusive of supervisors and allother employees.B. The Representative Status of the UnionRespondent has recognized the Union as the col-lective-bargaining representative of the employees insaid unit at all times material herein, and on or aboutDecember 6, 1976, Respondent and the Union exe-cuted a collective-bargaining agreement effectivethrough August 3. 1978.The said agreement contains, inter alia, a provisionwhereby Respondent agrees to keep its labor pay-rolls, job and time books, and compensation booksavailable for joint inspection by representatives ofthe Union, the Association, and the accountant.C. The Request To Bargain and Respondent's RefusalOn or about November 4 and 10 and December23, the Union, pursuant to the provision in the agree-ment decried above, requested Respondent's permis-sion to have the accountant conduct an audit ofRespondent's books and records.2Since on or about November 4. 1977, and at all2The charge alleges that the purpose of the requested audit is to de-termine if fringe benefit contributions required under the collective-bargain-ing agreement are being made224 MORTON L. CHAIT PLUMBING CORP.times thereafter Respondent has refused to permit anaudit of the above-described books by the Union, theAssociation, and the accountant.We find, accordingly, that Respondent has, bysuch refusals, refused to bargain collectively with theUnion and that by such refusals Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.IV. THE FFFECT OF TIE, UNFAIR I.ABOR PRACTI CES IUPON('OMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its opera-tions described in section 1, above, have a close, inti-mate, and substantial relationship to trade, traffic.and commerce among the several States and tend tolead to labor disptues burdening and obstructingcommerce and the free flow thereof.V THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom and take cer-tain affirmative action designed to effectuate the pol-icies of the Act.The Board, upon the basis of the foregoing factsand the entire record, makes the following:CoN(c I iSlNS o() LAWI. Morton L. Chait Plumbing Corp. is an em-ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. Local Union No. I of the United Association ofJourneymen and Apprentices of the Plumbing andPipe Fitting Industry of the United States and Can-ada is a labor organization within the meaning ofSection 2(5) of the Act.3. The following employees constitute a unit ap-propriate for collective bargaining purposes withinthe meaning of Section 9(b) of the Act:All journeymen plumbers. apprentice plumbersand plumber trainees employed by Respondentin new building construction or major alterationof private, New York City, New York State, orFederal work, exclusive of supervisors and allother employees.4. At all times material herein, the above-namedlabor organization has been the contractual and rec-ognized exclusive representative of all employees inthe aforesaid appropriate unit for the purposes ofcollective bargaining within the meaning of Section9(a) of the Act.5. By refusing on or about November 4 and 10and December 23, 1977, and at all times thereafter,to permit an audit of its labor payrolls, job and timebooks, and compensation books, as requested by theUnion, Respondent has refused to bargain in goodfaith and thereby has engaged in unfair labor prac-tices within the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusals to bargain collectivelywith the Union, Respondent has interfered with, re-strained, and coerced, and is interfering with, re-straining, and coercing, employees in the exercise ofthe rights guaranteed them in Section 7 of the Actand thereby has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(I)of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Morton L. Chait Plumbing Corp., Brooklyn, NewYork, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Refusing to bargain collectively by refusing topermit an audit of its labor payrolls, job and timebooks, and compensation books, as requested by Lo-cal Union No. I of the United Association of Jour-neymen and Apprentices of the Plumbing and PipeFitting Industry of the United States and Canada,herein the Union. the recognized contractual andcollective-bargaining representative of its employeesin the following appropriate collective-bargainingunit:All journeymen plumbers, apprentice plumbersand plumber trainees employed by Respondentin new building construction or major alterationof private, New York City, New York State, orFederal work exclusive of supervisors and allother employees.(b) In any like or related manner interfering with.restraining, or coercing employees in their rightsguaranteed by Section 7 of the National Labor Rela-tions Act, as amended.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request. permit an audit of its books andrecords by the above-named labor organization asthe exclusive representative of all employees in theaforesaid appropriate unit with respect to rates of225 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpay, wages, hours, and other terms and conditions ofemployment.(b) Post at its facilities at 5518 Church Avenue,Brooklyn, New York, and 195 Locust Wood Boule-vard, Elmont, New York, copies of the attached no-tice marked "Appendix." 3 Copies of said notice, onforms provided by the Regional Director for Region29, after being duly signed by Respondent's repre-sentative, shall be posted by Respondent immedi-ately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employ-ees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices arenot altered, defaced, or covered by any other mate-rial.(c) Notify the Regional Director for Region 29, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.3 In the event that this Order is enforced by a judgment of a UInited StatesCourt of Appeals. the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational L.abor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively byrefusing to permit an audit of our books andrecords, as requested by Local Union No. I ofthe United Association of Journeymen and Ap-prentices of the Plumbing and Pipe Fitting In-dustry of the United States and Canada.WE WILL. NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union as the exclusive representa-tive of all employees in the bargaining unit de-scribed below by permitting an audit of ourbooks and records as requested by the Union.The bargaining unit is:All journeymen plumbers, apprentice plumb-ers and plumber trainees employed by Re-spondent in new building construction or ma-jor alteration of private, New York City, NewYork State, or Federal work, exclusive of sup-ervisors and all other employees.MORTON L. CHAIT PLUMBING CORP.226